Appeal from a judg*756ment of the County Court of Chenango County (Dowd, J.), rendered August 7, 1998, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
In satisfaction of a seven-count indictment, defendant executed a waiver of the right to appeal and pleaded guilty to criminal possession of a controlled substance in the third degree. Prior to sentencing, defendant moved to withdraw his plea on the ground that he was innocent and that the plea was the result of coercion. County Court denied the motion and defendant was sentenced in accordance with the plea agreement to 5 to 15 years in prison. On appeal defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. A review of the record and defense counsel’s brief reveals the existence of various issues that cannot be characterized as wholly frivolous. Without expressing any opinion as to the ultimate merit of any issues, defense counsel’s application to be relieved of his assignment is granted and new counsel will be assigned to address any issues that the record may disclose (see People v Stokes, 95 NY2d 633, 636 [2001]; People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]).
Mercure, J.P., Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.